Citation Nr: 1431861	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-47 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2013 statement, the Veteran questioned the effective date of his benefits.  This issue of entitlement to an earlier effective date has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran contends that his tinnitus began in service.  The Veteran's MOS in service was a combat construction specialist and exposure to acoustic trauma is conceded.

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board acknowledges that the Veteran was afforded a VA examination in November 2009 to assess the nature and etiology of his tinnitus and a negative nexus opinion was provided.  However, the VA examiner does not provide a rationale for his opinion.  As this opinion is inadequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection benefits.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has asserted that he has experienced bilateral hearing loss since service and the evidence shows he was exposed to in-service acoustic trauma.  

The Veteran was provided an audiological examination in November 2009. However, audiological examination results are not provided in the examination report.  The examiner noted the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The examiner further noted that the Veteran was reinstructed and encouraged throughout testing with no improvement in the consistency of his admitted responses.  The examiner determined that the test results were considered invalid and unreliable and therefore were not reported.  Despite this, the examiner reviewed the claims file and opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner's rationale was that the August 1968 entrance examination revealed normal hearing sensitivity bilaterally and the October 1970 exit examination revealed normal hearing sensitivity bilaterally with the exception of mild hearing loss (30dB) at 4000 Hz in the right ear which does not meet the criteria for disability under VA regulations.   

Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  A review of the service treatment records shows that the Veteran's hearing acuity decreased during his time in service.  The claims file does not contain a valid audiogram, which is necessary to assess the current extent of the Veteran's hearing loss.  In this regard, the Board acknowledges that the Veteran cancelled a VA audiological examination scheduled for August 2010.  However, the Board finds the Veteran had good cause to fail to report to the examination as he was incarcerated during that time. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hearing loss and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Additionally, the record contains a Social Security Administration (SSA) Inquiry Profile.  Accordingly, there may be outstanding Social Security Administration (SSA) records that may be relevant to the Veteran's claims.  Such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hearing loss.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA examination with a new examiner for purposes of determining the current nature, extent and etiology of any current hearing loss.  The Veteran must be advised that his failed to report for the examination may result in the denial of his claim.

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current hearing loss disability was incurred in, aggravated by, or otherwise the result of active service.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of bilateral hearing loss in the service treatment records or a normal separation examination is not sufficient rationale for a negative opinion.

In providing answers to the above questions, if the examiner relies on a finding that the Veteran's hearing was within "normal" limits for VA purposes as per 38 C.F.R. § 3.385 at the time of separation from service for providing a negative etiology opinion, the VA examiner must explain the significance of this finding.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


